DETAILED ACTION
1.	This office action is in response to communication filed on 07/30/2021. Claims 1-20 are pending on this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. Pub. No. 2019/01311992 in view of Patil et al. U.S. patent No. 10,187,075.
	Regarding claim 1, Fig. 1 and Fig. 4 of Ali et al. discloses a continuous-time residue generation stage (108, 109 in Fig. 1),  a dither sequence generator (410 in Fig. 4) to output a digital dither sequence (output digital sequence of 410 in Fig. 4) ; a dither signal processing part (412)  to receive the digital dither sequence (output digital sequence of 410 in Fig. 4) and output a spectrally-shaped analog dither signal (spectral shape analog output of dither DAC 412 in Fig. 4; every electrical signal having spectral shape); a forward path (forward path of Fig. 1 or Fig. 4) having a to receive an analog input signal (Vin in Fig. 1 or Fig. 4); a feedforward path (path of 102 and 104; also see Fig. 4) having a quantizer (102 or 402) to receive the analog input signa (Vin ) and a digital-to- analog converter (104 or 404) to receive a digital output of the quantizer (102 or 104), the quantizer (102 or 104) having a node (summing node of dither with Vin in Fig. 1 or Fig. 4) to sum the spectrally-shaped analog dither signal  (spectral shape analog output of dither DAC 412 in Fig. 4); and the analog input signal (vin); and a filter (amplifier 107 is an active filter; see en.wikipedia.org) to receive a residue signal (output  signal of 105), the residue signal (output signal of 105) based on an output signal of the forward path (forward path signal  of Fig. 1)  and an output signal of the feedforward path (signal path of 102 and 104).
	However, Ali et al. does not disclose the forward path (forward path of Fig. 1) having a continuous-time filter.
Fig. 3 of Patil of discloses a continuous-time residue generation stage (400) comprising the forward path (326) having a continuous-time filter (322, 308).
Ali and Patil are common subject matter of residue generator of pipeline ADC; therefore, it would have been obvious before the effective filing date of claim to one having ordinary skill in the art to which the claimed invention pertains to incorporate Patil et al. into Ali for the purpose of accurate and reliable conversion performance (Col. 1 lines 40-42 of Pati).

Regarding claim 15. Fig. 1 and Fig. 4 of Ali et al. discloses a continuous-time residue generation stage (108, 109 in Fig. 1), comprising: a dither sequence generator (410 in Fig. 4) to generate a digital dither sequence (output sequence 410 in Fig. 4); a dither signal processing part (412 in Fig. 4)) to filter the digital dither sequence (output of 410 in Fig. 1) and generate a spectrally-shaped analog dither signal (spectral shape analog output of dither DAC 412 in Fig. 4); a forward path (forward path of Fig. 1 and Fig. 4); a feedforward path (feedforward of ADC and DAC in Fig. 1 and Fig. 4)  having a quantizer (102 or 402 in Fig. 1 or Fig. 4)  and a digital-to-analog converter (104 or 404 in Fig. 1 or Fig. 4), the quantizer (102 or 402) to sum  (summing of Fig. 1 and Fig. 4) the spectrally-shaped analog dither signal  (spectral shape analog output of dither DAC 412 in Fig. 4) and the analog input signal (Vin in Fig. 1 or Fig. 4), and to quantize (102 or 402)  the summed spectrally-shaped analog dither signal (spectral shape analog output of dither DAC 412 in Fig. 4) and the analog input signal (Vin in Fig. 1 or Fig. 4) ; and a filter (amplifier 107 is an active filter; see en.wikipedia.org)  to filter a residue signal generated (residue output of 105 or 416 in Fig. 1 of Fig. 4) from outputs of the forward path (forward path of Fig. 1 or Fig. 4) and the feedforward path (102 and 104 path in Fig. 1 or 402 and 404 path in Fig. 4).
However, Ali et al. does not disclose the forward path (forward path of Fig. 1 and Fig. 4) to delay an analog input signal.
Fig. 4 of Patil of discloses a continuous-time residue generation stage (400) comprising the forward path (326) to delay (427s) an analog input signal (X(t)).
Ali and Patil are common subject matter of residue generator of pipeline ADC; therefore, it would have been obvious before the effective filing date of claim to one having ordinary skill in the art to which the claimed invention pertains to incorporate Patil et al. into Ali for the purpose of accurate and reliable conversion performance (Col. 1 lines 40-42 of Pati).

Regarding claim 17. Fig. 1 and Fig. 4 of Ali et al. discloses a method to reduce spurs caused by quantization error (paragraph 0028)  in a continuous-time residue generation stage(108, 109 in Fig. 1), comprising: in a forward path (forward path of Fig. 1 and Fig. 4) , injecting a spectrally-shaped analog dither signal (spectral shape of analog dither at the summing node in Fig. 1 and Fig. 4) at an input of a quantizer (ADC 102 or ADC 402 in Fig. 1 or Fig. 4), quantizing (102 or 402 in Fig. 1 or Fig. 4)  a summed (output of summing in Fig. 1 or Fig. 4)  spectrally-shaped analog dither signa (spectral shape of analog dither at the summing node in Fig. 1 and Fig. 4)  and the analog input signal (Vin in Fig. 1 or Fig. 4), and generating a reconstructed version( analog version output of 104 or 404 in Fig. 1 or Fig. 4) of the analog input signal (Vin in fig. 1 or Fig. 4) based on the quantizing (ADC 102 or 402 in Fig. 1 or Fig. 4); generating a residue signal (residue output of 105 or 416 in Fig. 1 or Fig. 4) based on analog input signal (Vin) and the reconstructed version of the analog input signal (analog output of 102 or 402 in Fig. 1 of Fig. 4); and filtering  (amplifier 107 is an active filter; see en.wikipedia.org)  the residue signal (residue output of 105 or 416 in Fig. 1 or Fig. 4).  
However, Ali et al. does not disclose the forward path (forward path of Fig. 1 and Fig. 4) to delay an analog input signal; and generating a residue signal based on delay analog input signal (Vin) and the reconstructed version of the analog input signal.
Fig. 4 of Patil of discloses a continuous-time residue generation stage (400) comprising the forward path (326) to delay (427s) an analog input signal (X(t)) and generating a residue signal (residue output 316) based on the delay analog input signal (326) and the reconstructed version (314) of an analog input signal (x(t)).
Ali and Patil are common subject matter of residue generator of pipeline ADC; therefore, it would have been obvious before the effective filing date of claim to one having ordinary skill in the art to which the claimed invention pertains to incorporate Patil et al. into Ali for the purpose of accurate and reliable conversion performance (Col. 1 lines 40-42 of Pati).

5.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. combined with Patil et al. applied to claim 1 above, in further view of Hunt et al. U.S patent No. 7,876,247.
Regarding claim 2. Ali et al. combined with Patil applied to claim 1 above, Fig. 1 and Fig. 4 of Ali further disclose wherein the spectrally- shaped analog dither signa (spectral shape analog output of dither DAC 412 in Fig. 4) has an amplitude of one quantizer step (see Fig. 11 and Fig 12 for disclose one quantizing step with dither) of the quantizer (ADC), but does not discloses dither having a substantially uniform probability density function. 
Fig. 6 of Hunt et al. disclose a dither for quantizer; wherein the dither having a substantially uniform probability density function (Col. 1 lines 62-67).
Ali/Patil and Hunt are common subject matter of dithering; therefore, it would have been obvious before the effective filing date of claim to one having ordinary skill in the art to which the claimed invention pertains to incorporate Hunt into Ali/Patil the purpose of avoiding unwanted harmonic (Col. 1 lines 46-47 of Hunt et al.).

Regarding claim 3. Ali et al. combined with Patil applied to claim 1 above, Fig. 1 and Fig. 4 of Ali further disclose wherein the spectrally- shaped analog dither signa (spectral shape analog output of dither DAC 412 in Fig. 4) has an amplitude of two quantizer step (see Fig. 11 and Fig 12 for disclose multiple quantizing steps with dither), but does not discloses dither having a substantially triangular probability density function.  
Fig. 6 of Hunt et al. disclose a dither for quantizer; wherein the dither having a substantially triangle probability density function (Col. 1 lines 62-67).
Ali/Patil and Hunt are common subject matter of dithering; therefore, it would have been obvious before the effective filing date of claim to one having ordinary skill in the art to which the claimed invention pertains to incorporate Hunt into Ali/Patil for the purpose of  dither with a constant and lower variance in the quantization error than the one obtained with TPDF dither (Col. 2 lines 1-7).

6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. combined with Patil et al. applied to claim 1 above, in further view of Bjornsen Pub. No. 2005/0275578.
 Ali et al. combined with Patil et al. applied to claim 1 above do not disclose wherein the dither sequence generator is a 1-bit pseudorandom binary sequence generator.  
Fig. 1 of Bjornsen discloses a residue generator (10) comprising dither sequence generator (16) is a 1-bit pseudorandom (paragraph 0051) binary sequence (dt(k)) generator (16). 

Ali/Patil and Bjornsen are common subject matter of dithering; therefore, it would have been obvious before the effective filing date of claim to one having ordinary skill in the art to which the claimed invention pertains to incorporate Bjornsen  into Ali/Patil for the purpose of providing  characteristics of a pseudo-random signal to ensure that a subsequent stage of the ADC circuit is not saturated (paragraph 0016 of Bjornsen).



7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. combined with Patil et al. applied to claim 1 above, in further view of Wei Pub. No. 2008/0055651.
Ali et al. combined with Patil et al. applied to claim 1 above do not discloses, wherein the dither sequence generator comprises a linear feedback shift register with storage elements. 
Fig. 8 of Wei discloses a dither signal generator (paragraph 0024) comprises a linear feedback shift register with storage elements (paragraph 0012). 
Ali/Patil and Wei are common subject matter of dithering; therefore, it would have been obvious before the effective filing date of claim to one having ordinary skill in the art to which the claimed invention pertains to incorporate Wei into Ali/Patil for the purpose of providing an M-bit digital dither signal with a substantially uniform probability density function and high-pass spectrum are disclosed includes a linear feedback shift register (LFSR) with N storage elements that suggested by Wei (abstract of Wei).

8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. combined with Patil et al. applied to claim 1 above, in further view of Wang et al. U.S. patent No. 9,667,267.


Ali et al. combined with Patil et al. applied to claim 1 above do not disclose wherein the dither sequence generator comprises multi-bit pseudorandom sequence generator.  
Fig. 2 of Wang et al. discloses an analog-to-digital converter comprising a dither sequence generator (1) comprises multi-bit pseudorandom sequence generator (Col. 5 lines 22-28).  
Ali/Patil and Wang are common subject matter of dithering; therefore, it would have been obvious before the effective filing date of claim to one having ordinary skill in the art to which the claimed invention pertains to incorporate Wang et al.  into Ali/Patil for the purpose of improves dynamic performance and lower complexity for ADC system (Col. 2 lines 3-5 of Wang et al.).

9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. combined with Patil et al. applied to claim 1 above, in further view of Whikehart et al. U.S. patent No. 6,173,003.
Ali et al. combined with Patil et al. applied to claim 1 above does not discloses a digital filter to receive the digital dither sequence and output a spectrally-shaped digital dither signal; and a digital-to-analog converter to receive the spectrally-shaped digital dither signal and output the spectrally-shaped analog dither signal. 
Fig. 4 of Whikehart et al. discloses a dither processing: a digital filter (28) to receive a digital dither sequence (output of 27) and output a spectrally-shaped digital dither signal (spectral shape of Digital dither Signal); and a digital-to-analog converter (29) to receive the spectrally-shaped digital dither signal (spectral shape of Digital dither Signal) and output the spectrally-shaped analog dither signal (analog spectral shape output of DAC 29). 
Ali/Patil and Whikehart et al.  are common subject matter of dithering; therefore, it would have been obvious before the effective filing date of claim to one having ordinary skill in the art to which the claimed invention pertains to incorporate Whikehart et al. into Ali/Patil for the purpose of s generated in an efficient manner with minimum reliance upon filtering while providing a desired spectral shape of the dither signal (Col. 1 line 41-44 of Whikehart et al.).

10.	Claims 12, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. combined with Patil et al. applied to claims 1 and 17 above, in further view of Bruhns et al. U.S. patent No. 7,015,851.
Ali et al. combined with Patil et al. applied to claim 1 above does not disclose a digital filter to receive the digital dither sequence and output a filtered digital dither signal; and circuitry to subtract the filtered digital dither signal from the digital output of the quantizer. 
Fig. 3 of Bruhns et al. discloses an analog to digital converter comprising a digital filter (180) to receive a digital dither sequence (output sequence of 150; col. 1 lines 44-48)) and output a filtered digital dither signal (190); and circuitry (13) to subtract the filtered digital dither signal (output of 180) from the digital output of the quantizer (digital output of ADC 120).  
Ali/Patil and Bruhns et al. are common subject matter of dithering; therefore, it would have been obvious before the effective filing date of claim to one having ordinary skill in the art to which the claimed invention pertains to incorporate Bruhns et al. into Ali/Patil for the purpose of linearizing the performance of analog to digital converters (ADCs) using dithering (col. 1 lines 8-9 of Bruhns et al.).

Regarding claim 13. Ali/Patil combined with Bruhns et al. applied to claim 12 above, Fig. 3 of Bruhns et al. further discloses wherein the filtered digital dither signal (190) is spectrally-shaped by the digital filter (spectral shape of 190) in an equivalent manner as the spectrally-shaped analog dither signal (spectral shape output of 160).  

Regarding claim 18. Ali et al. combined with Patil et al. applied to claim 17 above does not disclose removing a further spectrally-shaped analog dither signal from the feedforward path after the quantizing.
Fig. 3 of Bruhns et al. discloses an analog to digital converter comprising removing (subtraction of 130) of dither (190) a further spectrally-shaped analog dither signal (spectral shape output of  160) from the feedforward path (forward path of ADC 120) after the quantizing (quantizing of ADC 120).
Ali/Patil and Bruhns et al. are common subject matter of dithering; therefore, it would have been obvious before the effective filing date of claim to one having ordinary skill in the art to which the claimed invention pertains to incorporate Bruhns et al. into Ali/Patil for the purpose of linearizing the performance of analog to digital converters (ADCs) using dithering (col. 1 lines 8-9 of Bruhns et al.).

11.	Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ali et al. combined with Patil et al. applied to claims 15 and 17 above, in further view of Kolsrud U.S. patent No. 6,268,814.
Ali et al. combined with Patil et al. applied to claim 15 above, does not disclose the dither signal processing part implements scaling to generate the spectrally-shaped analog dither signal having a predetermined amplitude.
Fig. 1 of Kolsrud discloses the dither signal processing part (107) implements scaling (111) to generate the spectrally-shaped analog dither signal (114) having a predetermined amplitude (predetermined amplitude of 111).
Ali/Patil and Kolsrud et al. are common subject matter of dithering; therefore, it would have been obvious before the effective filing date of claim to one having ordinary skill in the art to which the claimed invention pertains to incorporate Kolsrud into Ali/Patil for the purpose of improving the ADC that reduces the conversion spurs associated with non-linearity of the ADC (Col. 1 lines 53-55 of Kolsrud et al.).
Regarding claim 20. Ali et al. combined with Patil et al. applied to claim 15 above, does not disclose scaling a dither sequence or a dither signal to generate the spectrally-shaped analog dither signal having a predetermined amplitude.
Fig. 1 of Kolsrud discloses analog0to digital converter comprising: dither signal processing part (107) implements scaling (111) to generate the spectrally-shaped analog dither signal (114) having a predetermined amplitude (predetermined amplitude of 111).
Ali/Patil and Kolsrud et al. are common subject matter of dithering; therefore, it would have been obvious before the effective filing date of claim to one having ordinary skill in the art to which the claimed invention pertains to incorporate Kolsrud into Ali/Patil for the purpose of improving the ADC that reduces the conversion spurs associated with non-linearity of the ADC (Col. 1 lines 53-55 of Kolsrud et al.).


Allowable Subject Matter
12.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: wherein the spectrally- shaped analog dither signal is a high-pass shaped dither signal, and the filter has a low-pass filter response.  

13.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: wherein the dither sequence generator comprises two 1-bit pseudorandom binary sequence generators outputting two 1-bit pseudorandom binary sequences respectively, and the dither signal processing part comprises a node to sum two analog dither signals converted from the two 1-bit pseudorandom binary sequences to form the spectrally-shaped analog dither signal. 
14.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: wherein the dither sequence generator comprises 2-bit pseudorandom binary sequence generator outputting a 2- bit pseudorandom binary sequence, and the dither signal processing part comprises a node to sum two analog dither signals converted from respective bits of the 2-bit pseudorandom binary sequence to form the spectrally-shaped analog dither signal.  
15.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: wherein the dither signal processing part comprises: a zero-order-hold circuit to receive the digital dither sequence and output an analog dither signal; and an analog filter to receive the analog dither signal and output the spectrally-shaped analog dither signal.  
16.	Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: wherein the dither signal processing part comprises: inverters to receive the digital dither sequence and output an analog dither signal; and an analog filter having capacitive and resistive components to receive the analog dither signal and output the spectrally-shaped analog dither signal. 
17.	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: shaping a dither signal away from pass-band frequencies of the filtering of the residue signal to generate the spectrally-shaped analog dither signal.

Contact Information

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

07/25/0222
/LINH V NGUYEN/Primary Examiner, Art Unit 2845